— In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Krausman, J.), dated June 27, 1990, as granted the defendant third-party plaintiffs motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that an owner of property is under no duty to pedestrians to remove ice and snow that naturally accumulates upon the sidewalk in front of his premises (Roark v Hunting, 24 NY2d 470, 475; Cannon v Pfleider, 19 AD2d 625, 626). A failure to remove all of the snow is not negligence (Spicehandler v City of New York, 303 NY 946; Herrick v Grand Union Co., 1 AD2d 911; Glassman v City of New York, 284 App Div 1045, affd 1 NY2d 712), and liability will not result unless it is shown that the defendant made the sidewalk more hazardous (Herrick v Grand Union Co., supra; *732Schlausky v City of New York, 41 AD2d 156, 158; Fiato v State of New York, 26 Misc 2d 479). The plaintiffs offered no evidentiary proof that the defendant third-party plaintiff created a dangerous condition or made any attempts at snow removal. Thus, the plaintiffs failed to make out a prima facie case and the defendant third-party plaintiff is entitled to judgment on the complaint as a matter of law (Giotto v Gaetano, 178 AD2d 978; Sheehan v Rubenstein, 154 AD2d 663; Palazzo v S.P.H.E. Real Estate, 105 AD2d 1017). In addition, as the defendant third-party plaintiff is an out-of-possession landlord who maintained no rights of control over the leased premises, there is no basis upon which to impose liability (Festa v Waskawic, 181 AD2d 758; Sheehan v Rubenstein, 154 AD2d 663, supra).
We have reviewed the plaintiffs’ remaining contentions and find them to be without merit. Harwood, J. P., Balletta, Miller and Copertino, JJ., concur.